J-S24016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 XAVIER LACOSTA-FRANCO,                  :
                                         :
                   Appellant             :   No. 1195 MDA 2017


          Appeal from the Judgment of Sentence, March 2, 2017,
              in the Court of Common Pleas of Berks County,
           Criminal Division at No(s): CP-06-CR-0002791-2014.


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                     FILED JUNE 04, 2018

     Xavier Lacosta-Franco appeals from his judgment of sentence.

     The trial judge, in his 1925(a) Opinion, points out that, after Lacosta-

Franco filed this appeal, his sentence became illegal when this Court decided

Commonwealth v. Butler, 173 A.3d 1212 (2017). The trial court asks that

we vacate and remand this matter to it for resentencing. Trial Court Opinion,

1/18/18, at 9.

     Accordingly, it is SO ORDERED.

     Judgment of sentence vacated. Case remanded.

     Jurisdiction relinquished.
J-S24016-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/04/2018




                          -2-